SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-24751 SALISBURY BANCORP, INC. (Exact name of registrant as specified in its charter) Connecticut 06-1514263 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 5 Bissell Street, Lakeville, CT (Address of principal executive offices) (Zip code) (860) 435-9801 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer, accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act).(Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of Common Stock outstanding as of November 15, 2010, is 1,687,661. 1 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets as of September 30, 2010(unaudited)and December 31, 2009 3 Consolidated Statements of Income for the three and nine month periods 4 ended September 30, 2010 and September 30, 2009 (unaudited) Consolidated Statements of Changes in Shareholders' Equity for the nine month 5 periods ended September 30, 2010 and September 30, 2009(unaudited) Consolidated Statements of Cash Flows for the nine month periods ended 6 September 30, 2010 and September 30, 2009(unaudited) Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition 18 and Results of Operations Item 3. Quantitative and Qualitative Disclosures AboutMarket Risk 31 Item 4. Controls and Procedures 32 PART II Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults upon Senior Securities 33 Item 4. Reserved 33 Item 5. Other Information 33 Item 6. Exhibits 33 2 Table of Contents Item 1. PART I - FINANCIAL INFORMATION Salisbury Bancorp, Inc. and Subsidiary CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) September 30, 2010 unaudited and December 31, 2009 audited September 30, December 31, ASSETS Cash and due from banks $ $ Interest bearing demand deposits with other banks Total cash and cash equivalents Interest bearing time deposits with other banks Securities Available-for-sale at fair value Held-to-maturity at amortized cost (fair value: $60 and $62) 58 62 Federal Home Loan Bank of Boston stock at cost Loans held-for-sale Loans receivable, net (allowance for loan losses: $3,847 and $3,473) Investment in real estate 75 75 Other real estate owned - Bank premises and equipment, net Goodwill Intangible assets (net of accumulated amortization: $1,246 and $1,079) Accrued interest receivable Cash surrender value of life insurance policies Deferred taxes Other assets Total Assets $ $ LIABILITIES and SHAREHOLDERS' EQUITY Deposits Demand (non-interest bearing) $ $ Demand (interest bearing) Money market Savings and other Certificates of deposit Total deposits Repurchase agreements Federal Home Loan Bank of Boston advances Accrued interest and other liabilities Total Liabilities Commitments and contingencies - - Shareholders' Equity Preferred stock - $.01 per share par value Authorized: 25,000; Shares issued: 8,816; Liquidation preference: $1,000 per share Common stock - $.10 per share par value Authorized: 3,000,000 Issued: 1,687,661 and 1,686,701 Common stock warrants outstanding Paid-in capital Retained earnings Accumulated other comprehensive loss, net ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ 3 Table of Contents Salisbury Bancorp, Inc. and Subsidiary CONSOLIDATED STATEMENTS OF INCOME Three months ended Nine months ended Periods ended September 30, (in thousands except per share amounts) unaudited Interest income Interest and fees on loans $ Interest on debt securities Taxable Tax exempt Other interest 42 56 67 Total interest income Interest expense Deposits Repurchase agreements 25 33 71 Federal Home Loan Bank of Boston advances Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Trust and wealth advisory Service charges and fees Gains (losses) on securities, net 16 - 16 Gains on sales of mortgage loans, net 83 Mortgage servicing, net ) 3 ) 76 Other 63 Total non-interest income, excluding other-than-temporary impairment losses Other-than-temporary impairment losseson securities - - - ) Portion of loss recognized in other comprehensive income (before tax) - - - Net other-than-temporary impairment losses recognized in earnings - - - ) Total non-interest income Non-interest expense Salaries Employee benefits Premises and equipment Data processing Professional fees FDIC insurance Marketing and community support 79 71 Amortization of intangibles 56 41 Other Total non-interest expense Income before income taxes Income tax provision (benefit) 2 ) Net income attributable to Salisbury Bancorp, Inc. Preferred stock dividends and accretion of preferred stock discount Net income available to common shareholders $ Basic and diluted earnings per share $ Common dividends per share See accompanying notes to consolidated financial statements. 4 Table of Contents Salisbury Bancorp, Inc. and Subsidiary CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY Common Stock (dollars in thousands) Shares Amount Preferred Stock Warrants Paid-in capital Retained earnings Accumulated other comp- rehensive loss Total share-holders' equity Balances at December 31, 2009 $ ) $ Net income for year - Other comprehensive income, net of tax - Total comprehensive income Issuance of preferred stock and warrants - Accretion of preferred stock discount - - 16 - - ) - - Common stock dividends declared - ) - ) Preferred stock dividends paid - ) - ) Issuance of common stock for directors fees - - - 23 - - 23 Balances at September 30, 2010 $ ) $ Balances at December 31, 2008 $ $
